Citation Nr: 0721036	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed to include post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, claimed 
as secondary to an acquired psychiatric disorder, including 
PTSD.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from May 1970 to September 
1971.  He served on active duty for training (ACDUTRA) from 
July 1965 to October 1965.  He served on inactive duty for 
training (INACDUTRA) before his ACDUTRA service.      

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Board concludes that a decision on the merits 
of the claim should be deferred for the following reasons.  

First, concerning the veteran's representative, the record 
includes a VA Form 21-22, executed in January 2003, 
designating the New York State Division of Veterans Affairs 
as the accredited service organization to represent the 
veteran.  See 38 C.F.R. § 20.602 (2006).  In June 2006, the 
veteran wrote indicating that he wishes the Disabled American 
Veterans (DAV) in Albany, New York, to represent him.  That 
statement was not accompanied by a VA Form 21-22 designating 
DAV as his representative.  A representative from DAV 
appeared before the undersigned at the Board videoconference 
hearing held in July 2006.  During the hearing, that 
representative indicated that he had filed a VA Form 21-22 in 
April 2006.  As the record did not then include that VA Form 
21-22, the representative indicated that he would be re-
submitting another VA Form 21-22 on that date.  The record 
still does not contain a VA Form 21-22 designating DAV as the 
veteran's representative.  While this case is on remand 
status, such a VA Form 21-22 - whether filed in April 2006, 
July 2006, or later -- should be associated with the claims 
file.  If one is not located, then the veteran should be 
contacted to ensure that such a form designating the service 
organization of his choice as his representative is filed.     

Second, at the July 2006 Board hearing, the veteran submitted 
additional evidence with a waiver of RO consideration of the 
evidence submitted on the day of the hearing as well as all 
evidence received since the April 2005 statement of the case 
(SOC).  Neither the evidence nor the waiver has been 
associated with the veteran's claims folder.  Also, at the 
July 2006 hearing, the veteran requested that the Board hold 
the record open for 60 days (until September 19, 2006) to 
submit additional evidence directly to the Board.  The 
record, to date, does not reflect the receipt of additional 
evidence after the hearing date.  The evidence and waiver 
submitted at the July 2006 should be associated with the 
veteran's claims folder.  Also, while this appeal is on 
remand status, the veteran has an opportunity to ensure that 
any additional evidence he desires VA to consider is 
associated with his claims file.  

Third, the record indicates that pertinent evidence, from VA 
and non-VA sources, is missing.  It should be obtained before 
the veteran is afforded an opportunity to undergo another VA 
compensation and pension (C&P) examination on the nature and 
etiology of his claimed psychiatric impairment and 
alcoholism.  The veteran should also be given the additional 
notice he is due pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Concerning the additional evidence that should be obtained, 
at the July 2006 Board hearing, the veteran testified that he 
was treated for psychiatric problems at a VA medical facility 
at Castle Point, New York, near Peekskill, in or around 1971.  
He also testified that Dr. Martin Cole, at a VA facility, 
treated him for psychiatric problems between approximately 
1982 and 1989.  The record indicates that the Albany, New 
York, RO reported that no treatment records exist for the 
period from January 1971 to December 1990.  

The veteran has also reported treatment at a "VA veterans 
outreach center," (VA Form 21-4142 dated May 6, 2003) which 
may be the Vet Center in Albany New York, as the veteran was 
referring to treatment by a counselor who submitted a 
statement indicating that he had treated the veteran at the 
Albany, New York Vet Center.   Any missing treatment records 
from this facility should be obtained and associated with the 
claims file.  Also, an attempt should be made to secure the 
clinical records from the Castle Point, New York, VA medical 
facility.  Additionally, in VA Form 21-4142 signed in April 
2003, the veteran identified "Montrose VA Hospital."  Any 
missing items from that facility should be obtained.  

Further, it is noted that the veteran has submitted multiple, 
lengthy statements about his claimed in-service psychiatric 
stressor and the nature and extent of his psychiatric 
problems and alcoholism.  Therein, he identified a number of 
individuals, including other servicemen, who had personal 
knowledge of his emotional and psychological stress.  He 
apparently is aware of the whereabouts of at least one such 
individual, as he named "J.C.," residing in Brooklyn, New 
York.  As this appeal is on remand status, the veteran has an 
opportunity to secure lay ("buddy") statements from "J.C." 
or any other individuals with personal knowledge of the 
circumstances concerning the veteran's claimed in-service 
psychiatric or emotional stress.     

After missing evidence is associated with the claims file and 
the veteran is provided additional notice as directed below, 
the veteran should be scheduled to undergo a VA C&P 
examination to determine the nature and etiology of his 
claimed disabilities.

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions.  VA will notify the veteran if further action is 
required.

1.  Locate the VA Form 21-22 reportedly 
submitted in April 2006 or July 2006, to 
designate DAV as the veteran's accredited 
service representative, and ensure that 
that document is associated with the 
claims file.  If that form is not located, 
contact the veteran and inform him that 
the record reflects representation by the 
New York State Division of Veterans' 
Affairs (NYSDVA), and that a VA Form 21-22 
designating DAV or any other accredited 
service organization of his choice must be 
filed if he wishes to be represented by an 
accredited service organization other than 
NYSDVA.  

2.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

3.  Obtain and associate with the 
veteran's claims folder the waiver and 
evidence that was submitted at the July 
19, 2006 videoconference hearing before 
the Board.  If the evidence and waiver 
cannot be found, ask the veteran and his 
representative to re-submit this material.

4.  Obtain records of treatment at the VA 
medical facility at Castle Point, New 
York, near Peekskill, in or around 1971; 
at the Montrose VA Hospital; and by Dr. 
Martin Cole for psychiatric problems at a 
VA facility between approximately 1982 and 
1989.  If additional information is 
required from the veteran, ask him to 
supply the needed information.  If the 
records are not obtained, document that 
the records sought do not exist or that 
further efforts to obtain them would be 
futile.

5.  Ask the veteran to provide necessary 
authorization and information to obtain 
records of treatment at the Vet Center in 
Albany, New York.  Attempt to obtain these 
records.  If they are not obtained, 
document that the records sought do not 
exist or that further efforts to obtain 
them would be futile.

6.  Give the veteran an opportunity to 
submit statements from individuals with 
personal knowledge of the circumstances 
concerning claimed the veteran's in-
service stressor.    

7.  After completing the above, schedule 
the veteran for an examination specific to 
claimed PTSD.  Make the veteran's claims 
file available to the examiner.  The 
examiner should render diagnosis or 
diagnoses of acquired psychiatric 
disorder(s) manifested.  He or she should 
explicitly address whether a present 
diagnosis of chronic alcoholism is 
warranted, and as well, whether a 
diagnosis of PTSD is supported by the 
record.  

Then, for each diagnosis rendered, the 
examiner is asked to state whether it is 
at least as likely as not (by a 
probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability lower than 50 percent), that 
it is etiologically related to military 
service.  Also, if chronic alcoholism is 
diagnosed, then the examiner is asked to 
explicitly state whether it is at least as 
likely as not etiologically related to any 
acquired psychiatric disorder diagnosed.   

8.  After completing the above, 
readjudicate the claim.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his accredited 
service representative an opportunity to 
respond.  Then, if in order, return the 
appeal to the Board for further review.  

The veteran is advised that the failure to appear for a VA 
medical or psychiatric examination, if scheduled, could 
result in a denial of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2006).  He has the right to submit 
additional evidence and argument on the matters remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



